J. S71007/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :    IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                    v.                         :
                                               :
THERESA LORETTA CARROLL,                       :          No. 2015 WDA 2014
                                               :
                             Appellant         :


            Appeal from the Judgment of Sentence, October 22, 2014,
               in the Court of Common Pleas of Allegheny County
                Criminal Division at No. CP-02-CR-0014220-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND OTT, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                  FILED FEBRUARY 19, 2016

        Theresa Loretta Carroll appeals from the judgment of sentence of

October 22, 2014. We affirm.

        On July 25, 2014, following a jury trial, appellant was found guilty of

one count each of arson -- intent to collect insurance, insurance fraud, and

failure to control or report a dangerous fire.1               On October 22, 2014,

appellant    received    a     sentence   of   24   to   48   months’   incarceration.

Post-sentence motions were denied, and this timely appeal followed.

        Appellant challenges the sufficiency of the evidence; specifically,

whether the Commonwealth proved that she deliberately started the fire.




1
    18 Pa.C.S.A. §§ 3301(c)(3), 4117(a)(2), & 3301(e)(2), respectively.
J. S71007/15


Appellant also claims that the trial court erred in permitting Chief Deputy

Fire Marshall Donald Brucker to testify as an expert witness.2

      Having determined, after careful review, that the Honorable Beth A.

Lazzara,   in   her   Rule   1925(a)   opinion   of   May   5,   2015,   ably   and

comprehensively disposes of appellant’s issues on appeal, with appropriate

reference to the record and without legal error, we will affirm on the basis of

that opinion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2016




2
  An additional issue raised in appellant’s Pa.R.A.P. 1925(b) statement, that
the verdict was against the weight of the evidence, has been abandoned on
appeal.


                                       -2-